             Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL MILLER, an Individual,                         Case No.: 1:21-cv-5746

Plaintiff,                                               PLAINTIFF’S COMPLAINT FOR:
                                                       1. COPYRIGHT INFRINGEMENT
v.

CONSEQUENCE MEDIA, LLC, a Florida                      2. VICARIOUS AND/OR
limited liability company, individually and doing         CONTRIBUTORY COPYRIGHT
business as “CONSEQUENCEOFSOUND.NET”;                     INFRINGEMENT
and DOES 1-10,
                                                       3. VIOLATION OF THE DIGITAL
                                                          MILLENIUM COPYRIGHT ACT (17
Defendants.                                               U.S.C. §1202)
                                                      Jury Trial Demanded



        Plaintiff, Michael Miller (“Miller”), by and through his undersigned attorneys, hereby
prays to this honorable Court for relief based on the following:
                                       INTRODUCTION
       1.       Miller is a renowned professional photographer with a remarkable body of work,
who has created compelling and intimate images of artists, performers, and celebrities, amongst
other subjects. A$AP Rocky, Jack Nicholson, Eazy E, Angelina Jolie, and Tupac Shakur are
some of the personalities depicted in his portfolio. He has also collaborated with high-level
brands such as Ferrari and Puma, published two books of his work, and has exhibited his Shakur
photographs at the California African American Museum, the Getty Institute Museum, and the
New York Public Library.
       2.      Miller brings this claim to seek redress for the unauthorized and unlawful
publishing and exploitation of his original photography by Defendant. Defendant
CONSEQUENCE MEDIA, LLC, individually, and doing business as “consequenceofsound.net”
(collectively “CONSEQUENCE”) unlawfully published and displayed Miller’s photography on



                                                 1
                                           COMPLAINT
              Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 2 of 9




its online magazine. Miller at no time sought to associate his work with Defendant or any of its
affiliates.

       3.         This unauthorized usage constituted copyright infringement, amongst other
things, as set forth below.
                                  JURISDICTION AND VENUE
       4.       This action arises under the Copyright Act of 1976, Title 17 U.S.C., §§ 101, et seq,
and Cal. Civ. Code 3344(a).
       5.       This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338 (a)
and (b).
       6.       Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a) in
that this is the judicial district in which a substantial part of the acts and omissions giving rise to
the claims occurred.
                                              PARTIES
       7.       Miller is an individual residing in the state of California in the United States.
       8.       Plaintiff is informed and believes and thereon alleges that Defendant
CONSEQUENCE MEDIA, LLC is a Florida limited liability company, doing business as
“consequenceofsound.net” with its principal place of business located at 450 Park Avenue South,
New York, New York 10016.
       9.       Defendants DOES 1 through 10, inclusive, are other parties not yet identified who
have infringed Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s
copyrights, or have engaged in one or more of the wrongful practices alleged herein. The true
names, whether corporate, individual or otherwise, of Defendants 1 through 10, inclusive, are
presently unknown to Plaintiff, which therefore sue said Defendants by such fictitious names,
and will seek leave to amend this Complaint to show their true names and capacities when same
have been ascertained.




                                                   2
                                              COMPLAINT
               Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 3 of 9




         10.     Plaintiff is informed and believes and thereon alleges that at all times relevant
hereto each of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-

ego, and/or employee of the remaining Defendants and was at all times acting within the scope
of such agency, affiliation, alter-ego relationship and/or employment; and actively participated in
or subsequently ratified and adopted, or both, each and all of the acts or conduct alleged, with
full knowledge of all the facts and circumstances, including, but not limited to, full knowledge of
each and every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused
thereby.
                       CLAIMS RELATED TO SUBJECT PHOTOGRAPH
         11.     Miller created and owns all rights in the original photograph of famed hip-hop
artist Tupac Shakur (“Subject Photograph”). The Subject Photograph is set forth in the tables
below.
         12.     The Subject Photograph was registered with the United States Copyright Office,
with all formalities satisfied, before the infringement at issue. Plaintiff is informed and believes
and thereon alleges that Defendants accessed the Subject Photograph and then exploited them
without the authorization of Plaintiff. Defendants, and each of them, exploited the Subject
Photograph by incorporating same into their online magazine (collectively the “Accused Work”).
A non-inclusive exemplar of the Accused Work is set forth below alongside the corresponding
photograph. These exemplars are not meant to encompass all Accused Work; the claims made
herein are as to any image published, displayed, licensed, distributed and/or sold by Defendants,
and/or each of them, that incorporate without permission, in whole or in part the Subject
Photograph. The Subject Photograph is referred to below.


///
///
///



                                                    3
                                              COMPLAINT
             Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 4 of 9




             Subject Photograph:                                 Accused Work:




       13.      A comparison of the Subject Photograph with the corresponding image on the
Accused Work reveals that the elements, composition, colors, arrangement, subject, lighting,
angle, and overall appearance of the images are identical or at least substantially similar.
       14.      On information and belief, Plaintiff alleges that CONSEQUENCE, along with
DOE Defendants, were involved in creating and/or developing the Accused Work, and/or
supplying, marketing distributing, selling, and otherwise providing the Accused Work to third
parties, including without limitation, the public.
       15.      Plaintiff at no time authorized Defendants, or any of them, to use the Subject
Photograph as complained of herein.
                                   FIRST CLAIM FOR RELIEF
                 (For Copyright Infringement – Against all Defendants, and Each)




                                                     4
                                            COMPLAINT
             Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 5 of 9




       16.      Miller repeats, re-alleges, and incorporates herein by reference as though fully set
forth, the allegations contained in the preceding paragraphs of this Complaint.

       17.      Miller is informed and believes and thereon alleges that Defendants, and each of
them, had access to the Subject Photograph, including, without limitation, through viewing the
Subject Photograph in or on Miller publications, profiles, exhibitions, websites and/or through
other authorized channels, over the internet, including without limitation as accessed via a search
engine, or through a third-party source. Access is also established by the striking similarity of the
Subject Photograph and the photographs on the Accused Work.
       18.     Miller is further informed and believes and thereon alleges that certain Defendants
have an ongoing business relationship with one or more of the other Defendants, and that those
parties conspired to traffic in the Accused Work.
       19.     Defendants, and each of them, infringed Miller’s rights by copying the Subject
Photograph, and distributing the Accused Work, without Miller’s authorization or consent.
       20.     Due to Defendants’, and each of their, acts of infringement, Miller has suffered
actual, general and special damages in an amount to be established at trial.
       21.     Due to Defendants’ acts of copyright infringement as alleged herein, Defendants,
and each of them, have obtained direct and indirect profits they would not otherwise have
realized but for their infringement of Miller’s rights in the Subject Photograph. As such, Miller is
entitled to disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’
infringement of his rights in the Subject Photograph in an amount to be established at trial.
       22.     Miller registered the Subject Photograph with the U.S. Copyright Office before the
commission of the infringement at issue and on that basis seeks statutory damages in an amount
up to $150,000.00 per photograph per the Copyright Act.
       23.     Miller is informed and believes and thereon alleges that Defendants, and each of
their, conduct as alleged herein was willful, reckless, and/or with knowledge, subjecting




                                                  5
                                            COMPLAINT
             Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 6 of 9




Defendants, and each of them, to enhanced statutory damages, claims for costs and attorneys’
fees, and/or a preclusion from deducting certain costs when calculating disgorgeable profits.

                                SECOND CLAIM FOR RELIEF
(For Vicarious and/or Contributory Copyright Infringement – Against all Defendants, and Each)
       24.        Miller repeats, re-alleges, and incorporates herein by reference as though fully
set forth, the allegations contained in the preceding paragraphs of this Complaint.
       25.        Miller is informed and believes and thereon alleges that Defendants knowingly
induced, participated in, aided and abetted in and profited from the illegal reproduction and
distribution of the Subject Photograph as alleged hereinabove. Defendants, and each of them,
realized profits through their respective obtainment, sales and distribution of the Accused Work.
       26.        Miller is informed and believes and thereon alleges that Defendants, and each
of them, are vicariously liable for the infringement alleged herein because they had the right and
ability to supervise the infringing conduct and because they had a direct financial interest in the
infringing conduct. Specifically, each Defendant had the ability to oversee the development,
publication, and distribution of the infringing imagery at issue. And, Defendants, and each of
them, realized profits through their respective obtainment, marketing and distribution of the
Accused Work.
       27.        By reason of Defendants’, and each of their, acts of contributory and vicarious
infringement as alleged above, Miller has suffered and will continue to suffer substantial
damages to his business in an amount to be established at trial, as well as additional actual,
general, and special damages in an amount to be established at trial.
       28.     Miller registered the Subject Photograph with the U.S. Copyright Office before the
commission of the infringement at issue and on that basis seeks statutory damages in an amount
up to $150,000.00 per photograph per the Copyright Act.
       29.     Due to Defendants’ acts of copyright infringement as alleged herein, Defendants,
and each of them, have obtained direct and indirect profits they would not otherwise have



                                                 6
                                            COMPLAINT
            Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 7 of 9




realized but for their infringement of Miller’s rights in the Subject Photograph. As such, Miller is
entitled to disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’

infringement of his rights in the Subject Photograph, in an amount to be established at trial.
      30.      Miller is informed and believes and thereon alleges that Defendants, and each of
their, conduct as alleged herein was willful, reckless, and/or with knowledge, subjecting
Defendants, and each of them, to enhanced statutory damages, claims for costs and attorneys’
fees, and/or a preclusion from deducting certain costs when calculating disgorgeable profits.
                                 THIRD CLAIM FOR RELIEF
            (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each)
      31.      Miller repeats, re-alleges, and incorporates herein by reference as though fully set
forth, the allegations contained in the preceding paragraphs.
      32.      The Subject Photograph was routinely published with attribution, credit, and other
copyright management information identifying Miller as the author.
      33.      Miller alleges on information and belief that Defendants, and each of them,
removed Plaintiff’s copyright management information, as described above, from the Subject
Photograph, and/or added false copyright management information to the Subject Photograph,
before distributing and publishing same.
      34.      Miller alleges on information and belief that Defendants, and each of them,
distributed and published the Subject Photograph via its website, under its own name, and
removing Plaintiff’s attribution information, including without limitation his name and/or
metadata.
      35.      The aforementioned facts constitute “copyright management information” as that
phrase is defined in 17 U.S.C. §1202(c) and is false.
      36.      When Defendants distributed and published the Subject Photograph, they
knowingly provided and/or distributed false copyright management information in violation of
17 U.S.C. §1202(a). As a result of the foregoing, Plaintiff has been damaged and may recover



                                                  7
                                            COMPLAINT
          Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 8 of 9




those damages as well as Defendants’ profits, and/or statutory damages, and attorneys’ fees
under 17 U.S.C. §1203.

                                      PRAYER FOR RELIEF
                        Wherefore, Plaintiff prays for judgment as follows:
                                      Against All Defendants
       Wherefore, Plaintiff prays for judgment as follows against all Defendants and with
respect to each claim for relief:
           a.   That Defendants, their affiliates, agents, and employees be enjoined           from
           infringing Plaintiff’s copyrights in and to the Subject Photograph.
           b.   That Plaintiff be awarded all profits of Defendants, and each, plus all        losses
           of Plaintiff, plus any other monetary advantage gained by the      Defendants through
           their infringement, the exact sum to be proven at the      time of trial, or, if elected
           before final judgment, statutory damages to        the extent they are     available
           under the Copyright Act, 17 U.S.C. §§ 504, 1203, et seq.;
           c.   That Plaintiff be awarded its costs and attorneys’ fees to the extent they     are
           available under the Copyright Act U.S.C. §§ 505, 1203, et seq.
           d.   That a trust be entered over all Accused Work, and all profits realized
                through the sales and distribution of said work;
           e.   That Defendants, and each of them, be enjoined from any further use of
                the photography at issue and/or the distribution of any production
                incorporating same.
           f.   That Plaintiff be awarded pre-judgment interest as allowed by law;
           g.   That Plaintiff be awarded the costs of this action; and
           h.   That Plaintiff be awarded such further legal and equitable relief as the       Court
           deems proper.




                                                  8
                                            COMPLAINT
           Case 1:21-cv-05746-MKV Document 1 Filed 07/02/21 Page 9 of 9




         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38 and the
7th Amendment to the United States Constitution.


                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury in this action of all issues so triable.



Dated:       Brooklyn, New York                                  Respectfully Submitted,
             July 2, 2021
                                                                 DONIGER / BURROUGHS


                                                           By: /s/ Scott Alan Burroughs
                                                               Scott Alan Burroughs, Esq.
                                                               Laura M. Zaharia, Esq.
                                                               231 Norman Avenue, Suite 413
                                                               Brooklyn, New York 11222
                                                               (310) 590-1820
                                                               Attorneys for Plaintiff




                                                     9
                                               COMPLAINT
